EXHIBIT 99.1 FOR IMMEDIATE RELEASE Company Contact: Investor Relations Contacts: Media Contact: AngioDynamics, Inc. D. Joseph Gersuk, CFO (800) 772-6446 x1608 jgersuk@AngioDynamics.com EVC Group, Inc. Doug Sherk (415) 896-6820 dsherk@evcgroup.com Julie Huang (646) 443-6963 jhuang@evcgroup.com EVC Group, Inc. Steve DiMattia (646) 201-5445 sdimattia@evcgroup.com AngioDynamics Reports 70% Second Quarter Sales Growth · Operating Income Increases 59% · Net Income Grows 26% to $3.1 Million or $0.13 Per Share · (Non GAAP) Adjusted Income Increases140% to $7.3 Million or $0.30 Per Share · Guidance Reaffirmed for Fiscal Year 2008 · Conference Call Begins Today at 4:30 p.m. Eastern Time QUEENSBURY, NY (January 3, 2008)–AngioDynamics (NASDAQ: ANGO), a leading provider of innovative medical devices used by interventional radiologists and surgeons for the minimally invasive treatment of cancer and peripheral vascular disease, today reported financial results for the second quarter of fiscal 2008, which ended on November 30, For the second fiscal quarter, the Company reported $41.5 million in net sales, which is 70% higher than the $24.4 million reported for the second quarter of fiscal 2007.The growth in sales includessales from RITAMedical Systems which was acquired on January 29, 2007. Operating income rose 59% to $4.8million from $3.0 million for the same period a year ago.
